DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Please refer to new grounds of rejection made in view of Smitthimedhin (U.S. Patent Application Publication No. US 2019/0205109 A1), hereinafter Smitthimedhin in view of Lambert et al. (U.S. Patent Application Publication No. US 2012/0275610 A1), hereinafter Lambert in view of Souvannarath (U.S. Patent Application Publication No. US 2012/0266020 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smitthimedhin (U.S. Patent Application Publication No. US 2019/0205109 A1), hereinafter Smitthimedhin in view of Lambert et al. (U.S. Patent Application Publication No. US 2012/0275610 A1), hereinafter Lambert in view of Souvannarath (U.S. Patent Application Publication No. US 2012/0266020 A1), hereinafter Souvannarath in view of Venkataramani et al. (U.S. Patent Application Publication No. US 2017/0006060 A1), hereinafter Venkataramani.

With regard to Claim 1, Smitthimedhin teaches a remote access controller support system, comprising: 
a client device ([0048], FIG. 2, User PC 105); 
and a first server device ([0047], FIG. 2, server 101) that includes a first remote access controller ([0047], FIG. 2, baseboard management controller (BMC) 102, where “BMC 102 may be mounted on the sever computer 101”) that is coupled to the client device through network connection ([0048] where “BMC 102 is configured to be capable of connecting to a user PC 105 via any type of a network including a LAN (Local Area Network) or a WAN (Wide Area Network)”, and [0051], “The user can access the BMC 102 using the user PC 105 and carry out various controls and the like.”), wherein the first remote access controller is configured to: 
detect, in response to monitoring  at least one first server device component, a first server device event at the first server device ([0050] teaches BMC 102 includes processor 121 that “executes various processes such as monitoring and controlling of the server computer 101.” [0056] teaches detecting the occurrence of a failure in server computer 101 through the monitoring interface), wherein the first server device event is detected based on first server device event data obtained from the at least one first server device component ([0056] monitoring unit 133 in the server computer control unit 130 of BMC 102 acquires event logs and hardware information of the server 101 via monitoring interface) that includes at least an operating system running on a processing system ([0049] teaches OS installed on storage 111, which is a server component) that is separate from a remote access controller processing system providing the first remote access controller (FIG. 4, [0060]-[0062] teach the two different processing systems for the server and the BMC);
Smitthimedhin does not explicitly teach that the remote access controller is coupled to the client device through an out-of-band network connection, however Lambert teaches remote access controller is coupled to the client device through an out-of-band network connection (FIG. 1, [0024]-[0025] shows client devices 1261 to 126n coupled to servers 100a, 100b which include management subsystem 132 configured as a remote access controller that uses out of band methods, FIG. 2, [0032] teach “management NIC 142 may be provided as part of a management subsystem 132 such as illustrated in FIG. 1”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smitthimedhin to incorporate the teachings of Lambert and provide out-of-band network connection to a client device. Doing so would be combining prior art elements according to known methods to enhance control of system health by allowing a remote user to manage and control system operations via out-of-band interface when Management subsystem may “remain operational on auxiliary power even if server information handling system 100a is inoperative due to a virus infection, an operating system crash, an application failure, hardware failure, etc.”, (Lambert, [0024], [0026]).  
Smitthimedhin in view of Lambert does not explicitly teach controller correlate the first server device event with a stored second server device event; determine a recommended action associated with the stored second server device event. However, Souvannarath teaches controller correlate the first server device event with a stored second server device event (FIG. 2, [0014], [0015], [0017] where processor 118 in monitored device 108 monitors, collects and analyzes data to detect errors. [0022] teaches as an example of a monitored device that is a bay controller. Monitored devices 108 where each may include a network interface to communicate with local server 104.  Local server 104 has memory area 126 to store data such as errors received from monitored devices 108 and a plurality of solutions or actions for use in resolving the errors. The examiner interprets the multiple monitored devices 108 as second ; determine a recommended action associated with the stored second server device event (FIG. 2, [0015] teaches more than one monitored devices 108 coupled with local server 104 and the local server memory area 126 stores “a plurality of errors an detected by monitored devices 108 and a plurality of solutions or actions for use in resolving the errors.” [0018] teaches local server processor 124 identifies solution associated with error, which may be based on error identifier or type). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smitthimedhin in view of Lambert to incorporate the teachings of Souvannarath and provide for comparing an error to known stored errors, and determine a solution associated with a correlated event. Doing so would allow “a means for detecting, isolating, and resolving errors automatically” in networks or system that “often include hardware and software for use in collecting, exchanging, storing, and processing information that is generated with the network (Souvannarath, [0002]).”
Although Lambert teaches display system coupled to the client device via an out-of-band network connection (Lambert [0025] teaches “remote control, reproduction and display of server operating parameters (e.g., such as internally generated sound parameters) may be accomplished using out of band methods such as Web graphical user interface (GUI)….”), Smitthimedhin in view of Lambert in view of Souvannarath does not explicitly teach and cause, via the out-of-band network connection, the recommended action to be displayed on a display system coupled to the client device. However, Venkataramani teaches and cause, via the out-of-band network connection, the recommended action to be displayed on a display system coupled to the client device ([0029]-[0030], FIG. 2 teaches Transmission module 108 of server 206 sending an out-of-band push authentication prompt 212 to user of computing device 202. FIG. 6, [0030] teaches computing system 610 that may include a display device 624. [0040]-[0041], FIG. 3, method 300, step 306 teaches “an out-of-band push authentication prompt to the registered mobile device of the user through a different channel than a channel through which the authentication request was received.” [0043] teaches that “transmission module 108 may transmit the out-of-band push authentication prompt to the registered mobile device by transmitting a verification code for the user enter through the channel through which the authentication request was received.” This is interpreted as a recommended action that is displayed on the mobile device of FIG. 4.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smitthimedhin in view of Lambert in view of Souvannarath to incorporate the teachings of Venkataramani and provide causing recommended actions to be displayed on a display system coupled to a client device via out-of-band network. Doing so would be combining prior art elements according to known methods and increasing the security of a system by using “two different channels for the authentication procedure to thereby increase redundancy and decrease the probability of an attacker successfully compromising the secure computing” (Venkataramani, [0041]).

With regard to Claim 2, Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani teaches the system of claim 1, further comprising: a support system that is coupled to the first remote access controller through the out-of-band network connection (Lambert: FIG. 1, [0024], Management subsystem 132 configured as a remote access card; [0024]-[0025] shows client devices 1261 to 126n coupled to servers 100a, 100b which include management subsystem 132 configured as a remote access controller that uses out of band methods, FIG. 2, [0032] teach “management NIC 142 may be provided as part of a management subsystem 132 such as illustrated in FIG. 1”), wherein the first remote access controller is configured to: provide, to the support system via the out-of-band network connection, first server device support data associated with the first server device event (Lambert: FIG. 1, [0025] where “remote control, reproduction and display of server operating parameters (e.g., such as internally generated sound parameters) may be accomplished using out of band methods”; FIG. 2, [0033] where Service Processor 134 may provide stored or real time information to remote administrator 250).

With regard to Claim 3, Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani teaches the system of claim 2, wherein the providing the first server device support data associated with the first server device event to the support system via the out-of-band network connection is performed by the first remote access controller in response to determining that the first server device event does not correlate with the stored second server device event (Souvannarath: [0017]-[0020] where the monitored device 108 send the error and/or data associated with it to the local server 104. If the local server 104 does 

With regard to Claim 8, Smitthimedhin teaches an information handling system (IHS), comprising:
a plurality of server device components (FIG. 4, [0060] server 101 components including processor 112, MCH 113 including memory controller 115, memory 114, ICH 116 including SATA/IDE controller 117, I/O controller 118, storage 111); and 
a first remote access controller (FIG. 4, BMC 102), wherein the first remote access controller is coupled to the plurality of server device components (FIG. 4, BMC 102, [0062]. [0052]-[0059], FIG. 3 teach a detailed example of a configuration of the BMC 102 with various units such as power supply control unit 131, monitoring unit 133, storage control unit 132, parameter updating unit 135 that communicate with various components to control functions of server 101) and coupled to a client device through network connection (([0048] where “BMC 102 is configured to be capable of connecting to a user PC 105 via any type of a network , 
and wherein the first remote access controller is configured to:
detect, in response to monitoring at least one first server device component included in the plurality of server device components a first server device event in the at least one of the plurality of first server device component,  ([0050] teaches BMC 102 includes processor 121 that   “executes various processes such as monitoring and controlling of the server computer 101.” [0056] teaches detecting the occurrence of a failure in server computer 101 through the monitoring interface), 
wherein the first server device event is detected based on first server device event data obtained from the at least one first server device3 4827-0256-2002 v.1PATENT Docket No.: 16356.1959US01 (112586.01)Customer No. 160825component ([0056] monitoring unit 133 in the server computer control unit 130 of BMC 102 acquires event logs and hardware information of the server 101 via monitoring interface) that includes at least an operating system running on a processing system ([0049] teaches OS installed on storage 111, which is a server component)that is separate from a remote access controller processing system providing the first remote access controller (FIG. 4, [0060]-[0062] teach the two different processing systems for the server and the BMC);  
Smitthimedhin does not explicitly teach that the remote access controller is coupled to the client device through an out-of-band network connection, however Lambert teaches remote access controller is coupled to the client device through an out-of-band network connection (FIG. 1, [0024]-[0025] shows client devices 1261 to 126n coupled to servers 100a, 100b which include management subsystem 132 configured as a remote access controller that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smitthimedhin to incorporate the teachings of Lambert and provide out-of-band network connection to a client device. Doing so would be combining prior art elements according to known methods to enhance control of system health by allowing a remote user to manage and control system operations via out-of-band interface when Management subsystem may “remain operational on auxiliary power even if server information handling system 100a is inoperative due to a virus infection, an operating system crash, an application failure, hardware failure, etc.”, (Lambert, [0024], [0026]).
Smitthimedhin in view of Lambert does not explicitly teach controller correlate the first server device event with a stored second server device event; determine a recommended action associated with the stored second server device event. However, Souvannarath teaches controller correlate the first server device event with a stored second server device event (FIG. 2, [0014], [0015], [0017] where processor 118 in monitored device 108 monitors, collects and analyzes data to detect errors. [0022] teaches as an example of a monitored device that is a bay controller. Monitored devices 108 where each may include a network interface to communicate with local server 104.  Local server 104 has memory area 126 to store data such as errors received from monitored devices 108 and a plurality of solutions or actions for use in resolving the errors. The examiner interprets the multiple monitored devices 108 as second server device.  [0017]-[0018] teach the monitored device processor that monitors and analyzes monitored data and upon detecting error, transmitting related data to local server which ; determine a recommended action associated with the stored second server device event (FIG. 2, [0015] teaches more than one monitored devices 108 coupled with local server 104 and the local server memory area 126 stores “a plurality of errors an detected by monitored devices 108 and a plurality of solutions or actions for use in resolving the errors.” [0018] teaches local server processor 124 identifies solution associated with error, which may be based on error identifier or type). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smitthimedhin in view of Lambert to incorporate the teachings of Souvannarath and provide for comparing an error to known stored errors, and determine a solution associated with a correlated event. Doing so would allow “a means for detecting, isolating, and resolving errors automatically” in networks or system that “often include hardware and software for use in collecting, exchanging, storing, and processing information that is generated with the network (Souvannarath, [0002]).”
Although Lambert teaches display system coupled to the client device via an out-of-band network connection (Lambert [0025] teaches “remote control, reproduction and display of server operating parameters (e.g., such as internally generated sound parameters) may be accomplished using out of band methods such as Web graphical user interface (GUI)….”), Smitthimedhin in view of Lambert in view of Souvannarath does not explicitly teach and cause, via the out-of-band network connection, the recommended action to be displayed on a display system coupled to the client device. However, Venkataramani teaches and cause, via the out-of-band network connection, the recommended action to be displayed on a display system coupled to the client device ([0029]-[0030], FIG. 2 teaches Transmission module 108 of server 206 sending an out-of-band push authentication prompt 212 to user of computing device 202. FIG. 6, [0030] teaches computing system 610 that may include a display device 624. [0040]-[0041], FIG. 3, method 300, step 306 teaches “an out-of-band push authentication prompt to the registered mobile device of the user through a different channel than a channel through which the authentication request was received.” [0043] teaches that “transmission module 108 may transmit the out-of-band push authentication prompt to the registered mobile device by transmitting a verification code for the user enter through the channel through which the authentication request was received.” This is interpreted as a recommended action that is displayed on the mobile device of FIG. 4.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smitthimedhin in view of Lambert in view of Souvannarath to incorporate the teachings of Venkataramani and provide causing recommended actions to be displayed on a display system coupled to a client device via out-of-band network. Doing so would be combining prior art elements according to known methods and increasing the security of a system by using “two different channels for the authentication procedure to thereby increase redundancy and decrease the probability of an attacker successfully compromising the secure computing” (Venkataramani, [0041]).

With regard to Claim 9, the IHS of Claim 9 performs the same steps as the system of Claim 2, and Claim 9 is therefore rejected using the same art and rationale set forth above in Souvannarath in view of Venkataramani.

With regard to Claim 10, the IHS of Claim 10 performs the same steps as the system of Claim 3, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani.

With regard to Claim 15, the method of Claim 15 performs the same steps as the system of Claim 1, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Smitthimedhin in view of Souvannarath in view of Venkataramani.

With regard to Claim 16, the method of Claim 16 performs the same steps as the system of Claim 2, and Claim 16 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani.


With regard to Claim 17, the method of Claim 17 performs the same steps as the system of Claim 3, and Claim 17 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani.

Claims 4-5; 11-12; and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani as applied to claims 1, 8, and 15 respectively, and further in view of Elwell et al. (U.S. Patent No. US 8527814 B1), hereinafter Elwell.

With regard to Claim 4, Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani teaches the system of claim 1. 
Lambert teaches the out-of-band network connection (FIG. 1, [0024]-[0025] shows client devices 1261 to 126n coupled to servers 100a, 100b which include management subsystem 132 configured as a remote access controller that uses out of band methods, FIG. 2, [0032] teach “management NIC 142 may be provided as part of a management subsystem 132 such as illustrated in FIG. 1”). 
Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani  does not explicitly teach, however Elwell teaches the system further comprising: a support system (FIG. 1, service provider server A 110 configured to host error tool application 111 that hosts several engines that perform various functions to fix an error of a software application, Col. 3, line 51 – Col. 4, line 4) that is coupled to the first remote access controller (FIG. 1, client computer 105 that is coupled to the service provider server A 110 over network A 108, Col. 4, lines 18-21. Col. 19, lines 15-36 and lines 43-53 teach that the system may have remote components.), 
wherein the first remote access controller is configured to: receive, from the support system, a second server device event (FAQ resource is interpreted as the second server device event. FAQ engine 115 of the error tool application 111 transmits the FAQ resource to the client computer, Col. 5, line 26-28) that includes second server device support data (FAQ resource includes information regarding an error including error message, screen shot of error message, ID number, software application environment when error occurs, Col. 5, line 28 – 35. FAQ repository 125, and other repositories, are hosted on service providers servers B 121, C 122, and D 123 and store data received from the error tool application 111 and other entities, Col. 7, lines 31-44. Examiner interprets this to include data from other client computer devices 105 in the network and hence include the second server device support data. Col. 7, line 10-15 teach feedback from a client computer device is used to update FAQ resource) associated with the first server device (FAQ engine identifies the FAQ resource by searching through a data repository using an ID number generated by the error ID number search engine 114, Col. 5, line 40-45. Error from client computer 105 is received by the error detection engine 112 which may process the error and pass it on to the error Search engine 113, which may identify the error ID number using the error description and/or an error. Col. 4, line 18-Col. 5, line 6) and the recommended action (“potential solutions to the error”, Col. 5, line 35), wherein the second server device event is stored as the stored second server device event and with the recommendation action (FAQ engine passes control to transmission engine 116 which may transmit the FAQ resource to client computer, Col. 5, 48-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smitthimedhin in view of Lambert in Souvannarath in view of Venkataramani to incorporate the teachings of Elwell and transmit a prior error case instance in addition to error solution to a device with an issue because doing so would give a user/client device a resource to help fix an error in the system (Elwell, Col. 5, lines 28-37).

With regard to Claim 11, Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani teaches the IHS of claim 8.
Lambert teaches the out-of-band network connection (FIG. 1, [0024]-[0025] shows client devices 1261 to 126n coupled to servers 100a, 100b which include management subsystem 132 configured as a remote access controller that uses out of band methods, FIG. 2, [0032] teach “management NIC 142 may be provided as part of a management subsystem 132 such as illustrated in FIG. 1”). 
Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani  does not explicitly teach, however Elwell teaches the system wherein the first remote access controller (FIG. 1, client computer 105 that is coupled to the service provider server A 110 over network A 108, Col. 4, lines 18-21. Col. 19, lines 15-25 and lines 43-53 teach that the system may have remote components.) is coupled to a support system (FIG. 1, service provider server A 110 configured to host error tool application 111 that hosts several engines that perform various functions to fix an error in of a software application on client computer 105, Col. 3, line 51 – Col. 4, line 4), wherein the first remote access controller is configured to: receive, from the support system, a second server device event (FAQ resource is interpreted as the second server device event. FAQ engine 115 of the error tool application 111 transmits the FAQ that includes second server device support data (FAQ resource includes information regarding an error including error message, screen shot of error message, ID number, software application environment when error occurs, Col. 5, line 28 – 35. FAQ repository 125, and other repositories, are hosted on service providers servers B 121, C 122, and D 123 and store data received from the error tool application 111 and other entities, Col. 7, lines 31-44. Examiner interprets this to include data from other client computer devices 105 in the network and hence include the second server device support data. Col. 7, line 10-15 teach feedback from a client computer device is used to update FAQ resource) associated with the at least one of the plurality of first server device components (FAQ engine identifies the FAQ resource by searching through a data repository using an ID number generated by the error ID number search engine 114, Col. 5, line 40-45. Error from client computer 105 is received by the error detection engine 112 which may process the error and pass it on to the error Search engine 113, which may identify the error ID number using the error description and/or an error. Col. 4, line 18-Col. 5, line 6. If ID is not found and needs to be generated, “information relating to the software application version number… and other identifying data may be used to generate an error ID number”, Col. 8, lines 26-30. A software application version number is interpreted to be a component of the first server device, which has encountered the error) and the recommended action (“potential solutions to the error”, Col. 5, line 35), wherein the second server device event is stored as the stored second server device event and with the recommendation action (FAQ engine passes control to transmission engine 116 which may transmit the FAQ resource to client computer, Col. 5, 48-51).
Souvannarath in view of Venkataramani to incorporate the teachings of Elwell and transmit a prior error case instance in addition to error solution to a device with an issue because doing so would give a user/client device a resource to help fix an error in the system (Elwell, Col. 5, lines 28-37).

With regard to Claim 18, the method of Claim 18 performs the same steps as the system of Claim 4, and Claim 18 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 4 by the teachings of Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell. 

With regard to Claim 5, Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell teaches the system of claim 4, wherein the second server device support data is based on server device support data provided by a second server device using a second remote access controller and via a second out-of-band network connection with the support system (Lambert FIG. 1, [0024]  shows multiple servers 100, 100a, 100b, connected via their management subsystem 132,  configured as a remote access card, allowing each to send event data such as local server-generated sound to client devices 126 via out of band methods [0025]).

With regard to Claim 12, Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell teaches the IHS of claim 11, wherein the second server device support data is based on server device support data provided by at least one of a plurality of second server device components a second server device using a second remote access controller and via a second out-of-band network connection with the support system (Lambert FIG. 1, [0024]  shows multiple servers 100, 100a, 100b, connected via their management subsystem 132, configured as a remote access card, allowing each to send event data such as local server-generated sound to client devices 126 via out of band methods [0025]. [0031]-[0034] teach server components which could generate server events such as CPU(s), hard disk drive, button presses or cable removal, etc.)

With regard to Claim 19, the method of Claim 19 performs the same steps as the system of Claim 5, and Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell as applied to claims 4, 11, and 18 above, and further in view of Rodgers et al. (U.S. Patent No. US 10116533 B1), hereinafter Rodgers.

With regard to Claim 7, Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell teaches the system of claim 4. 
Souvannarath in view of Venkataramani in view of Elwell does not explicitly teach, however Rodgers teaches wherein the second server device event that includes the second server device data associated with the first server device and the recommended action is provided in a secure package from the support system (Rodgers: FIG. 1A, Col. 3, line 21-26 teaches secure communication between Management service 100 and Computing Devices 120A…120N. FIG. 1B  teaches Trusted Platform Module (TPM) 140 in Server 130 and Trusted Platform Module 170 in Network Adapter 160. Col. 5, line 12-23 teaches TPM 140 may be a cryptographic processor that may include functionality to encrypt or decrypt data. Similarly, the network adapter that controls access between server and other entities including management services also includes TPM 170, Col. 5, lines 27-37 and Col. 6, lines 20-30. Elwell, Col 13, lines 25-31 where FAQ resource is sent as secure web link).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell to incorporate the teachings of Rodgers and provide secure communication between server and a support system. Doing so would enhance security for management services such as while verifying the integrity of computing devices including any software or hardware tampering, (Rodgers, Col. 3, lines 5-13). 

With regard to Claim 14, Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell teaches the IHS of claim 11.
Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell does not explicitly teach, however Rodgers teaches wherein the second server device event that includes the second server device data associated with the at least one of the plurality of first server device components and the recommended action is provided in a secure package from the support system (Rodgers: FIG. 1A, Col. 3, line 21-26 teaches secure communication between Management service 100 and Computing Devices 120A…120N. FIG. 1B  teaches Trusted Platform Module (TPM) 140 in Server 130 and Trusted Platform Module 170 in Network Adapter 160. Col. 5, line 12-23 teaches TPM 140 may be a cryptographic processor that may include functionality to encrypt or decrypt data. Similarly, the network adapter that controls access between server and other entities including management services also includes TPM 170, Col. 5, lines 27-37 and Col. 6, lines 20-30. Elwell, Col 13, lines 25-31 where FAQ resource is sent as secure web link). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell to incorporate the teachings of Rodgers and provide secure communication between server and a support system. Doing so would enhance security for management services such as while verifying the integrity of computing devices including any software or hardware tampering, (Rodgers, Col. 3, lines 5-13). 

With regard to Claim 20, the method of Claim 20 performs the same steps as the system of Claim 7, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell in view of Rodgers.

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of .
With regard to Claim 6, Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell teaches the system of claim 5. 
Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell does not explicitly teach wherein the second server device and the first server device are of the same type of server device, however VanGilder teaches wherein the second server device and the first server device are of the same type of server device (FIG. 1, [0030] where individual servers 125 in the distributed server network 120 “may be comprised of the same or different types of servers”, and [0091] including “…other servers in the same line of business….”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell to incorporate the teachings of VanGilder and have server groups of a certain type because doing so would allow a system to have event catalyst database based on server types and then identify a new event report based on server identifier that at least comprises server type (VanGilder, [0006]). 

With regard to Claim 13, the IHS of Claim 13 performs the same steps as the system of Claim 6, and Claim 13 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Smitthimedhin in view of Lambert in view of Souvannarath in view of Venkataramani in view of Elwell further in view of VanGilder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BeSerra et al. (U.S. Patent No. US 10489232 B1) teaches server system that includes a baseboard management controller (BMC) that may be implemented as a programmed processor or microcontroller installed on the motherboard of server system and programmed to control host CPU/OS 430 of server system 440, various hardware systems and hardware information sources of server system 440, and private console network 470. The private console network 470 may be a network that may be used to communicate out-of-band data and can be used to monitor device status and send/receive diagnostic information. The diagnostic information may be accessed by system administrators via a console for requesting the diagnostic information and viewing the diagnostic information, FIG. 4, Col. 8, lines 4-50. It teaches the use of out-of-band communications for this management and that additional server systems and networks may be involved.  The BMC 460 provides the hardware information 450 as part of the out-of-band (OOB) communications that can operate without normal operation of host CPU/OS 430. Col. 8, line 51 – Col. 9, line 37 teaches an operational procedure for managing such a provider network comprising plurality of servers. It teaches requesting the diagnostic information for one of the servers based on user control or indication of a fault event at a server or some predetermined fault event.  The diagnostic information may comprise PCI configuration data, chipset register data, BMC management data, processor register data and using OOB channel. It further teaches performing analysis on this data.
Nakamura et al. (U.S. Patent Application Publication No. US 2018/0212979A1) teaches a computer system comprising a plurality of service computers each capable of performing predetermined services, and a management computer which manages each of the plurality of service computers. Each of the plurality of service computers comprises a controller which executes an operating system, and a management processor for managing computer hardware. The controller executes a monitoring program which manages predetermined events. The management processor sends information of a detected event to the management computer via a port for connecting to the management computer. The management computer 10 is connected to each of the plurality of servers via a management communication channel (management LAN) 12 ([0032]). The plurality of servers are connected to a plurality of external communication channels, such as external LAN 1 and external LAN 2 shown in FIG. 1, via a switch 18. Each of the servers 1 to 3 runs the operating system and performs predetermined services and causes the operating system (OS) to run a monitoring agent (1ag, 2ag, 3ag) for monitoring predetermined events such the occurrence of unauthorized access caused by a computer virus or the like, and thereby protects the server from being subject to information attack ([0035]).
Delco (U.S. Patent Application Publication No. US 2015/0160960 A1) [0031] teaches a hardware baseboard management controller ("BMC") provides an out-of-band communications link and management interface to a computer system that can be accessed by a system administrator through a remote console. A virtualization layer may provide a virtualized BMC ("vBMC") that provides a data-and-command-exchange medium between a guest operating system and the virtualization layer. The virtualization layer may transmit commands, query 
Sanders et al. (U.S. Patent Application Publication No. US 2003/0110245 A1) teaches  remote server management units  that includes a processor, one or more out-of-band communication interfaces such as a remote or virtual console interface to enable remote monitoring, control, and detection of various system management events for the server, FIG. 2, [0023]-[0028].  In the event of a system failure or errors, a system administrator may remotely connect to server 200 through the remote console interface 234 to perform a number of tasks including system monitoring and diagnosis.
Cartes et al. (U.S. Patent Application Publication No. US 2009/0259739 A1) teaches a system and method for remote management of a computer. The method includes establishing a connection between a remote console and a managed server. Additionally, the method 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114